OPINION — AG — QUESTION: " IF A MEMBER OF A BOARD OF EDUCATION OF A SCHOOL DISTRICT OF DEWEY COUNTY IS APPOINTED AS A MEMBER OF THE OKLAHOMA WILDLIFE CONSERVATION COMMISSION, AND ACCEPTS AND ENTERS INTO THE DUTIES OF SAID OFFICE, BUT THEREAFTER CONTINUES TO ACT AS A MEMBER OF SAID BOARD OF EDUCATION, ARE HIS ACTIONS AS SUCH BOARD MEMBER VALID ? " — THEY ARE VALID. CITE: 51 O.S. 1961 6 [51-6] (FRED HANSEN) ** SEE: OPINION NO. 72-256 (1972) ** ** SEE: OPINION NO. 77-154 (1977) ** ** DUAL OFFICE HOLDING **